DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the brilliant developer recited by the Applicant in the instant claims is not known in the prior art.  The closest available prior art is represented by Nakamura et al. (US PGP 2018/0059563).  Nakamura teaches a brilliant toner and teaches that the shape of the brilliant pigment particles, namely the aspect ratio, is desirably within the range of 30 to 70 ([0146]).  Furthermore the average length of the brilliant pigment is taught to preferably be from 5 to 15 micrometers ([0145]).  Nakamura is silent regarding particle size distribution of the pigment particles.  However, Nakamura does teach a particle size distribution of the toner particles but fails to teach a suitable range for desired values for said index ([0128-135]).  In any event, the particle size distribution refers to the toner particles and not the pigment particles.  Nakamura does not teach an amount of pigment particles having a particle size of between 2 and 4 micrometers and further does not each any motivation to optimize the amount of pigment particles within this size range.  At most, Nakamura teaches a preferable average long axis diameter of between 5 and 15 micrometers and in embodiments teaches the use of a brilliant pigment with (presumably) a long axis diameter of 6 micrometers that is pulverized to 5.2 micrometers before classification to yield a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        01/15/2022